1    Courtland L. Reichman (CA Bar No. 268873)
     creichman@reichmanjorgensen.com
2    Phillip J. Lee (CA Bar No. 263063)
     plee@reichmanjorgensen.com
3    Michael G. Flanigan (CA Bar No. 316152)
     mflanigan@reichmanjorgensen.com
4    Reichman Jorgensen LLP
     303 Twin Dolphin Drive, Suite 600
5    Redwood Shores, CA 94065
     Telephone: (650) 623-1401
6    Facsimile: (650) 623-1449

7    Attorneys for Plaintiff
     Droplets, Inc.
8

9                              IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11

12   DROPLETS, INC.,                             Case No. 12-cv-03733-JST

13                                Plaintiff,     JOINT CASE MANAGEMENT
                                                 CONFERENCE STATEMENT
14                  v.

15   YAHOO!, INC.,

16                                Defendant.

17
                                                 Case No. 12-cv-04049-JST
18   DROPLETS, INC.,
                                                 JOINT CASE MANAGEMENT
19                                Plaintiff,     CONFERENCE STATEMENT
20                  v.
21   NORDSTROM, INC.,
22                                Defendant.
23

24

25

26

27

28
1           Counsel for Plaintiff Droplets, Inc. (“Droplets”) and Defendants Yahoo! Inc. (“Yahoo”) 1 and

2    Nordstrom, Inc. (“Nordstrom”) (collectively, “Defendants”), submit this Joint Case Management

3    Statement. Docket citations are to the Yahoo! Case (Case No. 3:12-cv-03733-JST) and Nordstrom

4    Case (Case No. 3:12-cv-04049-JST).

5    I.     Jurisdiction and Service

6           This Court has subject matter jurisdiction over this action at least under 28 U.S.C. § 1331 and

7    28 U.S.C. § 1338(a). Venue is proper in this Court pursuant to 28 USC §§ 1391 and 1400. All parties

8    have been served, there are no issues relating to service of process.

9    II.    Facts
10          Droplets’ Statement

11          A.      Objection to Characterization of Oath as a Party

12          As an initial matter, Droplets objects to and does not agree with any characterizations of the
13   defendant as “Yahoo/Oath” since Droplets has not sued Oath Holdings, Inc. Yahoo! Inc. (now through
14   a name change known as Altaba, Inc.) is the Defendant. Oath Holdings, Inc. is not a party to this case.
15   Oath Holdings, Inc. has no standing to make a joint case management submission in a case in which
16   it is not a party. As of February 20, 2019, opposing counsel stated that they now represent Defendant
17   Yahoo! Inc. (n/k/a Altaba Inc.) in addition to separately representing Oath Holdings, Inc. Counsel
18   previously stated that it did not represent Yahoo! Inc., but now states that it does.
19          B.      Background
20          Droplets is an innovative software company that was founded in March 2000 by veteran
21   software entrepreneurs with over 15 years of experience working and innovating together. Droplets
22   has sold products based on its technology to Global 1000 enterprises, the U.S. armed services,
23   independent software vendors, and application service providers. Its patents have been licensed to
24   Fortune 500 companies, and they have survived invalidity challenges in high-stakes litigation. Here,
25

26   1
       Yahoo’s Statement: Yahoo! Inc. that was originally sued in 2011 is no longer the same entity and
     is now Oath Holdings, Inc. and Altaba Inc.
27
     Droplets’ Statement: Droplets disputes that Yahoo! Inc. is now Oath Holdings, Inc. Oath Holdings,
28   Inc. is not a party to this case and Droplets objects to the characterization of Oath as a party.
      Case Nos. 12-cv-03733, -04049-JST                   2                            Joint Case Mgmt Stmt
1    Droplets asserts infringement of U.S. Patent Nos. 6,687,745 (“the ’745 patent”) against Yahoo and

2    Nordstrom.    The ’745 patent is directed to technology for delivering functional and scalable

3    applications over the internet.

4           C.      Procedural Posture

5           In May through September 2011, through prior counsel, Droplets asserted the ’745 patent and
6    other patents, including U.S. Patent Nos. 7,502,838 (“the ’838 patent”) and 8,402,155 (“the ’155
7    patent”), in three cases filed in the Eastern District of Texas (“EDTX”) against several defendants.
8    After several severance and transfer orders, six actions existed in front of five courts. Relevant here,
9    the cases against Yahoo and Nordstrom, where the asserted patents included the ’745 and ’838 patents,
10   were transferred to this Court in July 2012, and the two cases were related on April 30, 2013. 2
11          On September 14, 2012, Google Inc. and Facebook Inc., defendants in related cases, filed a
12   request for an inter partes reexamination of the ’838 patent, and the Patent Office granted the request
13   on November 15, 2012. On September 13, 2013, this Court stayed the Yahoo! and Nordstrom cases
14   pending the inter partes reexamination of the ’838 patent.
15          In yet another related case that remained in EDTX, on January 16, 2015, a jury found Sears
16   and Overstock infringed the ’745, ’838, and ’155 patents. The jury also determined that Droplets’
17   patents were not obvious in light of the prior art presented at trial. The jury awarded $11 million
18   against Sears and $4 million against Overstock. While post-trial motions were pending, the parties
19   respectively reached a settlement, and the cases were dismissed.
20          The ’838 patent was determined to be invalid in the inter partes reexamination, and this
21   decision was affirmed by the Federal Circuit on October 17, 2017. On October 1, 2018, the Supreme
22   Court denied Droplets’ petition for a writ of certiorari to review the Federal Circuit’s decision. 3
23
     2
      A third case against Williams Sonoma, Inc. also was transferred to this Court from the EDTX. See
24   Case No. 3:12-cv-04047-JST. In that case, the parties filed a stipulation for dismissal on June 21,
     2013, and the case was dismissed on June 27, 2013.
25
     3
      Defendants in a related case in the Southern District of New York pursued inter partes review of the
26   ’115 patent. On April 19, 2018, the Federal Circuit affirmed the determination of the Patent Trial and
     Appeal Board that all claims of the ’115 patent are invalid. In addition, on March 9, 2015, the SDNY
27   court granted defendants’ motion for summary judgment of noninfringement of the ’745 patent. The
     parties filed a stipulation for dismissal on December 6, 2018, and the case was dismissed on December
28   10, 2018.
      Case Nos. 12-cv-03733, -04049-JST                  3                           Joint Case Mgmt Stmt
1            The ’745 patent is the remaining asserted patent in this case. The principal factual issues in

2    dispute relate to whether the Defendants’ products infringe, directly or indirectly, the ’745 patent, the

3    validity of the ’745 patent, and damages. Importantly, the ’745 patent has undergone ex parte

4    reexamination, which was requested by Adobe Systems Inc. on August 3, 2007. The Patent Office

5    did not invalidate any of the claims in that process – none of the original 26 claims of the ’745 patent

6    were amended or rejected and additional claims were added (claims 27 – 104).

7            D.      Current Status of This Case

8            A Verizon affiliate has purchased certain assets from Yahoo, and it appears that those assets
9    are now held in a Verizon subsidiary called Oath Holdings, Inc. Today, Yahoo’s counsel for the first
10   time took the position that Yahoo cannot be liable for ongoing infringement after the assets were
11   transferred to the Verizon affiliate (now Oath Holdings, Inc.). Specifically, Yahoo now alleges that
12   the business operations that are the subject of Droplet’s infringement allegations have been transferred
13   to a Verizon affiliate as part of the aforementioned asset sale and now are held by Oath Holdings, Inc.
14   (a subsidiary of Verizon). If, in fact, Yahoo! Inc. no longer makes, uses, offers for sale, or sells
15   infringing products, Droplets will amend the Complaint to limit infringement allegations to the period
16   in which Yahoo was infringing and will not seek damages or relief from Yahoo for infringement that
17   post-dates the date in which Yahoo ceased infringing. Droplets will need to confirm the truth of
18   Yahoo’s allegations.
19           Yahoo also asserts that liabilities for infringement of the Droplets patent that predated the asset
20   sale also were transferred to a Verizon affiliate and now are owned by Oath Holdings Inc. (a subsidiary
21   of Verizon). In short, Yahoo claims that it unilaterally assigned away any liability for this lawsuit.
22   Droplets did not consent to a transfer of liability for past (pre-asset-transfer) infringement of its patents.
23   Yahoo (which it appears by virtue of a name change to now be called Altaba Inc.) remains to be an
24   operational, viable company with significant assets. It is not owned by or affiliated with Verizon to
25   Droplets’ knowledge.      As such, Droplets position is that Yahoo (n/k/a Altaba Inc.) could not
26   unilaterally transfer away liability for patent infringement without Droplets’ consent, and therefore
27

28
      Case Nos. 12-cv-03733, -04049-JST                    4                             Joint Case Mgmt Stmt
1    Yahoo remains properly named as a defendant in this case at least with respect to liability for actions

2    that took place before the asset transfer to the Verizon affiliate.

3           While Yahoo demands an immediate dismissal on the basis of its representations (without even

4    verification through discovery), it is incorrect as to the law. A party cannot absent extraordinary

5    circumstances (not present here) unilaterally transfer away liabilities. Procedurally, if Yahoo believes

6    it has a viable defense on this basis, Droplets respectfully submits that the appropriate procedure is to

7    move for summary judgment at the appropriate time. Droplets is, however, confident based on the

8    facts of which it is aware, that such a motion would not have merit because it is black letter law that a

9    party may not unilaterally assign away its liabilities.
10          Yahoo also requests a stay of this case pending resolution of what it terms a motion to substitute
11   the parties, by which it apparently intends to eliminate Yahoo from the case (on the basis of its
12   transferring liabilities theory) without filing a motion to dismiss or motion for summary judgment. As
13   a threshold matter, a motion to substitute the parties is not an appropriate procedural vehicle in which
14   to rule on the merits of whether Yahoo is liable. Further, a stay is inappropriate. According to Yahoo,
15   this transfer of assets took place approximately two years ago, yet it waited until now to raise it, and
16   the day before this CMC Statement was due to request a stay. Droplets is prejudiced by the delay, and
17   there is no reason to further delay a merits resolution of this case so Yahoo can seriatim litigate
18   defenses while the remainder of the case is stayed. There is no facial merit to the argument that the
19   Court can reach a merits resolution dismissing Yahoo on a motion to substitute the parties, and in all
20   events, Yahoo’s extraordinary delay is raising this issue militates against staying this case even longer.
21          Defendants’ Joint Statement

22          Plaintiff omits relevant procedural history from its recitation. On March 9, 2015, with full

23   knowledge of the jury verdict in Eastern District of Texas, summary judgment of non-infringement of

24   the ’745 patent was granted in favor of six defendants in a related case that was transferred to the

25   Southern District of New York. That summary judgment was granted after that court construed certain

26   claim terms, which are all in issue in this case as well. Droplets declined to appeal, and on December

27   10, 2018, it dismissed with prejudice the action in the Southern District of New York

28
      Case Nos. 12-cv-03733, -04049-JST                   5                           Joint Case Mgmt Stmt
1             Yahoo/Oath’s Statement

2             On June 13, 2017, Yahoo! Inc. (“Yahoo”) transferred to Yahoo! Holdings Inc. all assets and

3    liabilities relevant to this action, which Plaintiff has asserted infringement claims against in its

4    pleadings and infringement contentions. On January 1, 2018, Yahoo Holdings Inc. transferred to Oath

5    Holdings Inc. (“Oath”) all assets and liabilities relevant to this action. Oath Holdings Inc. is a wholly-

6    owned subsidiary of Verizon Communications, Inc. (“Verizon”). Yahoo raised this issue with

7    Droplets as soon as the 5-year stay was lifted in this case and has provided Droplets both public and

8    confidential documents that demonstrate the assignment of assets and liabilities. As it has done is

9    matter across the country, Yahoo is concurrently filing a motion to substitute the parties. See, e.g.,
10   Hypermedia Navigations LLC v. Yahoo!, Inc., Case No. 4:17-cv-03188-HSG, Dkt. No. 62 (N.D. Cal.
11   July 12, 2017); MyMail, LTD., v. Yahoo! Inc., Civil Action No. 2:16-cv-01000-JRG-RSP, Dkt. No.
12   101 (E.D. Tex. July 12, 2017); Product Association Technologies, LLC v. Yahoo! Inc., Civil Action
13   No. 2:17-cv-00272-JRG, Dkt. No. 40 (E.D. Tex. July 19, 2017). Given the transfer of assets and
14   liabilities, Yahoo/Oath should not be included in this case based upon a license to the patent-in-suit.
15   There is no need for discovery related to this issue. As such, Droplets should immediately dismiss
16   Yahoo/Oath from this matter. Given Droplets’ refusal to recognize the appropriate defendant, Yahoo
17   requests that the Court stay this matter for 90 days while the dispute is briefed and resolved by the
18   Court.
19            Altaba, Inc. (“Altaba”) is an investment company that holds unrelated assets that originally
20   made up party of Yahoo! Inc. Plaintiff has not accused any assets or properties held by Altaba of
21   infringement in this litigation, yet Plaintiff insists that Altaba is a proper party defendant and is
22   currently considering whether it maintains any claims against Altaba.
23            Yahoo and Oath concurrently filed a motion to substitute the parties, so that the proper entity
24   that owns the assets and liabilities related to the claims asserted in the pleadings and infringement
25   contentions—Oath—is joined in this matter. Given Droplets’ refusal to recognize the appropriate
26   defendant, Yahoo request that the Court stay this matter for 90 days while the dispute is briefed and
27   resolved by the Court.
28
      Case Nos. 12-cv-03733, -04049-JST                  6                            Joint Case Mgmt Stmt
1           Out of an abundance of caution Yahoo/Oath provides the following statement. Yahoo/Oath

2    dispute Plaintiff’s allegation that it has innovated any type of technology.          Yahoo/Oath deny

3    infringement, under any theory, of any valid and enforceable claim of the ’745 patent. Additionally,

4    Yahoo/Oath contend that the patent is invalid for failure to comply with one or more of the requisite

5    statutory or decisional requirements and conditions for patentability under Title 35 of the United States

6    Code, including without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations,

7    and laws pertaining thereto. Yahoo/Oath also contend that Plaintiff is barred from asserting its claims

8    by, among other things, a license to practice the claims of the ‘745 patent, prosecution history estoppel

9    and prosecution history disclaimer, and that waiver and other affirmative defenses apply. Finally,
10   based on their investigation to date, Yahoo/Oath contends that it was not on notice of the patent until
11   service of the Plaintiff’s Complaint in this action. Yahoo/Oath also reserves the right to allege that
12   the patent is unenforceable due to inequitable conduct by the patentee.
13   Nordstrom’s Statement

14          Nordstrom     disputes    Plaintiff’s   allegation   that   it   has   innovated   any   type   of

15   technology. Nordstrom denies infringement, under any theory, of any valid and enforceable claim of

16   the ’745 patent. Additionally, Nordstrom contends that the patent is invalid for failure to comply with

17   one or more of the requisite statutory or decisional requirements and conditions for patentability under

18   Title 35 of the United States Code, including without limitation, 35 U.S.C. §§ 101, 102, 103, and 112,

19   and the rules, regulations, and laws pertaining thereto. Nordstrom also contends that Plaintiff is barred

20   from asserting its claims by, among other things, a license to practice the claims of the ‘745 patent,

21   prosecution history estoppel and prosecution history disclaimer, and that waiver and other affirmative

22   defenses apply. Finally, based on its investigation to date, Nordstrom contends that it was not on

23   notice of the patent until service of the Plaintiff’s Complaint in this action. Nordstrom also reserves

24   the right to allege that the patent is unenforceable due to inequitable conduct by the patentee.

25

26

27

28
      Case Nos. 12-cv-03733, -04049-JST                  7                            Joint Case Mgmt Stmt
1    III.   Legal Issues

2           Droplets’ Statement of Legal Issues:

3           The legal issues in dispute are: whether the ’745 patent is valid under 35 U.S.C. §§ 101-103,

4    112; whether the patent is enforceable under those statutes and relevant rules; whether Defendants

5    infringe the ’745 patent under 35 U.S.C. § 271; the extent to which damages are appropriate under 35

6    U.S.C. § 284, including past damages and supplemental damages for any post-verdict infringement;

7    and whether this is an exceptional case pursuant to 35 U.S.C. § 285 and the extent to which an award

8    of fees and costs is appropriate.

9           Droplets has named Yahoo! Inc. (now understood to be called Altaba, Inc.) as the Defendant
10   in this case. It has not named Oath Holdings Inc. as a Defendant. Plaintiff therefore disputes
11   Defendants’ assertion that “whether Yahoo/Oath are licensed to practice the ‘745 patent is at issue in
12   this case against Yahoo. Oath is not a defendant and defendant Yahoo, to Droplets’ knowledge, does
13   not have a license to the ‘745 patent.
14          Defendants’ Statement of Legal Issues:

15          The legal issues in dispute include: whether Yahoo/Oath are licensed to practice the ‘745

16   patent; whether Altaba, Inc. is a proper defendant in this action; whether the ’745 patent is valid under

17   35 U.S.C. §§ 101-103, 112; whether the patent is enforceable under those statutes and relevant rules;

18   whether Droplets is collaterally estopped from rearguing certain claim constructions; whether

19   Defendants infringe the ’745 patent under 35 U.S.C. § 271; the extent to which damages are

20   appropriate under 35 U.S.C. § 284, including past damages and supplemental damages for any post-

21   verdict infringement; and whether this is an exceptional case pursuant to 35 U.S.C. § 285 and the

22   extent to which an award of fees and costs is appropriate.

23   IV.    Motions

24          Yahoo’s Position: Yahoo and Oath are concurrently filing a motion to substitute the parties,

25   so that the proper entity that owns the assets and liabilities related to the claims asserted in the

26   pleadings and infringement contentions—Oath—is joined in this matter. Given Plaintiff’s current

27   posture, it is also anticipated that Yahoo will file a motion regarding whether Altaba, Inc. is a proper

28
      Case Nos. 12-cv-03733, -04049-JST                  8                           Joint Case Mgmt Stmt
1    defendants in this action. Given Droplets’ refusal to recognize the appropriate defendant, Yahoo and

2    Oath request that the Court stay this matter for 90 days while the dispute is briefed and resolved by

3    the Court.

4           Yahoo/Oath also anticipate a motion to enforce a license to practice the ‘745 patent

5           Nordstrom’s Position: These two cases should remain on a common schedule. Nordstrom

6    therefore requests that its case be stayed if the Yahoo! case is stayed. Nordstrom plans to file a motion

7    to enforce collateral estoppel regarding certain claim terms. Nordstrom requests that this issue be

8    resolved before the Patent Local Rule claim construction process begins. Nordstrom also anticipates

9    a motion to enforce a license to practice the ‘745 patent.
10          Droplets’ Position: Droplets does not consent to a non-party filing a motion in this action,

11   except as permitted by the Federal Rules of Civil Procedure. Droplets objects to a non-party taking a

12   position in this CMC Statement. Droplets disagrees with Yahoo’s positions, but will address the merits

13   of them should Yahoo file a motion.

14   V.     Amendment of Pleadings

15          Droplets is evaluating whether to add additional parties or otherwise amend the pleadings as it

16   relates to ongoing or future infringement in the case against Yahoo based on the transactions between

17   Yahoo and Verizon entities and will conduct discovery on that issue. In this regard, as stated above,

18   today, Yahoo’s counsel for the first time took the position that Yahoo cannot be liable for ongoing

19   infringement after the assets were transferred to the Verizon affiliate (now Oath Holdings, Inc.).

20   Specifically, Yahoo now alleges that the business operations that are the subject of Droplet’s

21   infringement allegations have been transferred to a Verizon affiliate as part of the aforementioned

22   asset sale and now are held by Oath Holdings, Inc. (a subsidiary of Verizon). If, in fact, Yahoo! Inc.

23   no longer makes, uses, offers for sale, or sells infringing products, Droplets will amend the Complaint

24   to limit infringement allegations to the period in which Yahoo was infringing and will not seek

25   damages or relief from Yahoo for infringement that post-dates the date in which Yahoo ceased

26   infringing. Droplets will need to confirm the truth of Yahoo’s allegations.

27

28
      Case Nos. 12-cv-03733, -04049-JST                  9                           Joint Case Mgmt Stmt
1            Further, as noted above, counsel for a non-party has suggested that it will move to substitute

2    parties. Droplets objects to such a motion to the extent it is filed by a non-party. Further, Yahoo

3    continues to exist under the name Altaba Inc., and Droplets has not agreed to release Yahoo. Yahoo

4    is a proper party to this action. Substitution is not warranted, and Droplets does not consent to any

5    such substitution.

6            Deadlines for amending pleadings are included in the Proposed Schedule included in Section

7    17.

8            Defendants object to any amendment of pleadings that would include adding additional causes

9    of action or patents-in-suit.
10   VI.     Evidence Preservation
11           Counsel for the parties have conferred with their clients and have taken reasonable steps to
12   preserve readily-accessible evidence in their possession and control relevant to the claims or defenses
13   in this action, including ESI. An agreed-upon ESI order based on the ESI guidelines has been entered
14   in the Yahoo! action, Yahoo! Dkt. 250, and the parties in the Nordstrom action have begun working
15   towards the same.
16   VII.    Disclosures
17           The parties have served initial disclosures and exchanged infringement and invalidity
18   contentions. Droplets served amended infringement contentions on May 17, 2013.
19           Droplets plans to amend its infringement contentions and Defendants plan to amend their
20   invalidity contentions, as reflected in the proposed schedule.
21   VIII. Discovery
22           A.      Discovery Taken to Date
23           The parties served initial disclosures and exchanged infringement and invalidity contentions,
24   along with accompanying document productions related to their contentions. Although no party has
25   served requests for production pursuant to Rule 34, the parties have made document productions
26   relating to the accused products and Droplets’ past litigation. Droplets served six interrogatories to
27   which Yahoo and Nordstrom responded.
28
      Case Nos. 12-cv-03733, -04049-JST                 10                         Joint Case Mgmt Stmt
1            The parties recognize their continuing obligations under Federal Rule of Civil Procedure 26(e)

2    to supplement their disclosures as necessary.

3            B.       Limitations on Discovery

4            Droplets’ Statement:
5            Droplets disagrees that the case should be stayed pending any motion. Specifically, Droplets
6    was notified of the plans to file the motion on collateral estoppel and the motion for substitution of
7    parties on February 19, 2019—one day before the date of this filing.
8            This case was stayed for years pending reexamination at the Patent Office. Now Yahoo is
9    requesting a stay again so that the parties can brief substitution of parties. As an initial matter, the
10   transactions that are at the heart of the motion took place in 2017, so Yahoo had plenty of time to bring
11   such a motion earlier. More fundamentally, Yahoo is seeking to force Droplets to brief whether it can
12   maintain a case against a viable entity that continues in existence absent discovery or normal process.
13   In effect, this is an effort to obtain summary judgment relief without providing Droplets with the
14   discovery or process required by the Federal Rules.
15           As for the collateral estoppel issue, issue preclusion or collateral estoppel is fact specific.
16   Whether or not there is collateral estoppel stemming from prior claim constructions necessarily
17   depends on the claim construction issues in this case. Absent the exchange of the parties’ claim
18   constructions, the court can offer nothing more than an advisory opinion on this issue. Proceeding
19   with patent contention exchanges and discovery will facilitate the resolution of this issue.
20           In sum, this case presents nothing extraordinary to require a stay, and as such, the case should
21   proceed in the normal course. In all events, Droplets respectfully requests that any stay be considered
22   only after the parties are afforded an opportunity to be heard through appropriate motion and briefing
23   of the issues.
24           Droplets anticipates discovery to move quickly in this case to the extent substantial discovery
25   have already taken place in the prior related cases, and to the extent, invalidity and infringement have
26   been thoroughly litigated during the reexamination of the ’745 patent at the Patent Office and at trial
27   in the EDTX.
28
      Case Nos. 12-cv-03733, -04049-JST                  11                          Joint Case Mgmt Stmt
1           Yahoo’s Statement:

2           Yahoo requests a 90-day stay of all deadline, including discovery, while the parties brief and

3    the Court addresses Yahoo!/Oath’s motion to substitute parties. Following a 5-year stay of this matter,

4    Yahoo promptly brought this matter to Droplets attention, providing both public and private

5    documents that show the transfer of assets and liability to Oath; however, Droplets’ refuses to

6    acknowledge the transfer. Following the ruling on that motion, Yahoo requests an additional case

7    management conference to address discovery limitations in light of the ruling.

8           Nordstrom’s Statement:

9           As stated above, Nordstrom requests that any stay ordered in the Yahoo! case also apply to the
10   Nordstrom case so as to maintain coordinated schedules in the two cases. Nordstrom is not now
11   seeking to stay discovery pending the resolution of claim construction estoppel, merely to resolve that
12   issue before briefing claim construction. Resolution of that issue has the potential to simplify claim
13   construction briefing and facilitate resolution of the matter as a whole.
14                  1.      Interrogatories

15          Plaintiff may serve up to ten (10) Interrogatories stated identically to all Defendants and fifteen
16   (15) interrogatories stated individually to each individual Defendant.
17          Defendants may collectively serve up to ten (10) common interrogatories stated identically on
18   Plaintiff and may each individually serve up to fifteen (15) additional interrogatories on Plaintiff.
19                  2.      Requests for Admission
20          Except for authentication, admissibility, and/or whether a document qualifies as a prior art
21   under 35 U.S.C. § 102, Plaintiff may serve up to thirty (30) common requests for admission on
22   Defendants in this action, which each Defendant shall answer individually, and Plaintiff may serve an
23   additional ten (10) individual requests for admission on each Defendant in this action.
24          Similarly, except for authentication, admissibility, and/or whether a document qualifies as
25   prior art under 35 U.S.C. § 102, Defendants in this action, jointly, may serve up to thirty (30) common
26   requests for admission on Plaintiff, and each Defendant in this action may serve an additional ten (10)
27   individual requests for admission on Plaintiff.
28
      Case Nos. 12-cv-03733, -04049-JST                  12                           Joint Case Mgmt Stmt
1           In addition, the parties may serve an unlimited number of requests for admission to establish

2    the authenticity of documents, admissibility of documents, and/or requests for admission as to whether

3    a document qualifies as prior art under 35 U.S.C. § 102.

4           Requests for admission directed to document authentication, admissibility, and/or whether a

5    document qualifies as prior art under 35 U.S.C. § 102 shall be clearly denoted as such and shall be

6    served separately from any requests for admission subject to the numerical limitations stated above.

7                   3.       Fact Witness Depositions

8           The total number of non-expert deposition hours taken by each side, including Rule 30(b)(6)
9    depositions, third-party depositions, inventor depositions, and other individual depositions, shall not
10   exceed 250 hours.
11          As applied to Plaintiff, no more than 70 total deposition hours, or up to ten (10) separate
12   depositions, whichever occurs first, can be taken of a single Defendant in this action, including
13   30(b)(6) and 30(b)(1) depositions.
14          As applied to Defendants, no more than 70 total deposition hours, or up to ten (10) separate
15   depositions, whichever occurs first, can be taken of Plaintiff in this action, including 30(b)(6) and
16   30(b)(1) depositions.
17          Droplets’ Statement:
18          The parties will deem the depositions of the following four named inventors to be included in
19   this 70 hour/10 deposition limit of depositions of Plaintiff: Frank Rose (Droplets’ employee); Lou
20   Franco (Droplets’ Advisory Board Member); Greg Blonder (Droplets’ Advisory Board Member); and
21   Phillip Brittan (former member of the Droplets’ Board of Directors and current Droplets’ shareholder).
22   The following three named inventors will not be deemed to be included in this 70 hour/10 deposition
23   limit of depositions of Plaintiff in this action: Mark Cunningham; Alex Bulkin; and Matt Baskin.
24          Defendants’ Statement:
25          There are seven named inventors of the ’745 patent, and even if those witnesses are also
26   30(b)(1) or 30(b)(6) witnesses for Droplets, depositions of those inventors do not count against the
27   limits in this paragraph, except (1) if those inventors are being deposed on topics unrelated to their
28
      Case Nos. 12-cv-03733, -04049-JST                 13                          Joint Case Mgmt Stmt
1    role as inventors, the time on the record devoted to such topics shall count against the 70 hour total or

2    (2) the deposition of any inventor as a Droplet’s 30(b)(6) designee (on any topic) will count against

3    the 10 deposition total. In no event will these limitations operate to deprive Defendants of the

4    opportunity to depose a named inventor on inventor-related topics.

5                   4.      Expert Witness Depositions:

6           To the extent an expert report or disclosure of any expert witness testifying on behalf of
7    Plaintiff is addressed to alleged activities (e.g., alleged infringement or damages) of more than one
8    Defendant in this action, such expert may be deposed for an additional four (4) hours per additional
9    Defendant in this action addressed, not to exceed thirty-five (35) hours regardless of the number of
10   Defendants in this action addressed, and in no event shall any one Defendant in this action depose
11   such expert concerning such report or disclosure for more than seven (7) hours.
12          To the extent an expert report or disclosure of any expert witness testifying on behalf of
13   multiple Defendants in this action is addressed to alleged activities (e.g., alleged infringement or
14   damages) of more than one Defendant in this action, such expert may be deposed for up to four (4)
15   additional hours per additional Defendant in this action addressed not to exceed thirty-five (35) hours
16   regardless of the number of Defendants in this action addressed, and in no event shall Plaintiff depose
17   such expert concerning the alleged activities of any one particular Defendant in this action addressed
18   in such report or disclosure for more than seven (7) hours.
19          C.      Protective Order and Discovery of ESI
20          Droplets and Yahoo have agreed to ESI and protective orders. See Yahoo! Dkts. 250, 251.
21   Droplets and Nordstrom have agreed to a protective order, Nordstrom Dkt. 48, and have begun
22   working towards an ESI order.
23          D.      Privilege and Privilege Logs
24          Droplets’ Statement:
25          Droplets objects to a stay as set forth above. By the time set out in the Proposed Schedule
26   included in Section 17, the parties must exchange privilege logs indicating any material information
27

28
      Case Nos. 12-cv-03733, -04049-JST                  14                          Joint Case Mgmt Stmt
1    otherwise discoverable that is being withheld as privileged. Fed. R. Civ. P. 26(b)(5). The parties have

2    agreed by stipulation to Appendix A.

3            Defendants’ Statement:

4            Defendants request a 90-day stay of all deadlines, including exchange of privilege logs, while

5    the parties brief and the Court addresses Yahoo/Oath’s motion to substitute parties. Following the

6    ruling on that motion, Defendants request an additional case management conference to address future

7    deadlines in light of the ruling.

8

9
10           E.       Service by Email
11           The parties agree that all documents will be served electronically by email, except that
12   documents too large for email service shall be timely made available on an FTP or similar file-sharing
13   service and accompanied by an email describing the documents served.
14   IX.     Class Actions:
15           This is not a class action.
16   X.      Related Cases
17           There are currently no related cases pending before any court.
18   XI.     Relief
19           Droplets seeks a judgment that each Defendant has infringed, directly and indirectly, one or
20   more claims of the ’745 patent; a judgment and order enjoining each Defendant, its employees and
21   agents, and any other person(s) in active concert or participation with it from infringing, directly or
22   indirectly, the ’745 Patent; a judgment and order requiring each Defendant to pay Plaintiff’s damages
23   under 35 U.S.C. § 284, and supplemental damages for any continuing post-verdict infringement up
24   until entry of the final judgment with an accounting as needed; a declaration that this is an exceptional
25   case pursuant to 35 U.S.C. § 285 and an award of Plaintiff’s attorneys’ fees; in the event injunctive
26   relief is not granted as requested by Droplets, an award of a compulsory future royalty; and an award
27   of all costs of this action.
28
      Case Nos. 12-cv-03733, -04049-JST                  15                          Joint Case Mgmt Stmt
1           Defendants seek a declaration that Defendants have not infringed, either directly or indirectly,

2    the ’745 patent; a declaration that the ’745 patent is invalid or unenforceable; a declaration that this

3    is an exceptional case under 35. U.S.C. § 285 and an award of reasonable costs and expenses of

4    litigation, including attorneys’ fees and expert witness fees; and that the Court aware any other further

5    relief the Court may deem just and proper.

6    XII.   Settlement and ADR

7           Before the parties and the Court expend resources undertaking the obligations required by the

8    patent local rules, the parties agree to private mediation at the outset before a neutral mediator at a

9    time, date, and place that is mutually acceptable to both parties. The parties have previously engaged
10   in settlement discussions and may find settlement discussions at the initial stages fruitful.
11          Droplets’ Statement:

12          Droplets believes that settlement discussions at the outset may be beneficial for the parties. In

13   that vein, it proposes the Court require the parties to seek private mediation thirty 30 days following

14   the Case Management Conference (subject to mediator’s availability).

15          Nordstrom’s Statement:

16          A formal mediation will be more effective after there is a claim construction order in this case

17   and therefore proposes that if a deadline is set for private mediation, it be no sooner than 30 days

18   following a claim construction order. Having a later mediation date does not preclude the parties from

19   discussing settlement at early stages.

20   XIII. Consent to Magistrate Judge for All Purposes

21          The parties do not consent to having a magistrate judge conduct all further proceedings

22   including trial and entry of judgment.

23   XIV. Other References: None

24   XV.    Narrowing of Issues

25          Droplets’ Statement

26          Droplets is willing to limit the number of asserted claims against Defendants to no more than

27   five (5) claims, if Yahoo and Nordstrom are required to reduce the number of asserted prior art

28
      Case Nos. 12-cv-03733, -04049-JST                  16                          Joint Case Mgmt Stmt
1    references to no more than ten (10) total between Yahoo and Nordstrom (where a combination of

2    references is counted as a reference for purposes here). Limiting the number of asserted claims and

3    asserted prior art references will streamline claim construction issues and will narrow the scope of

4    discovery (particularly third-party discovery from various prior art authors).

5            Defendants’ Statement

6            Yahoo/Oath and Nordstrom contend they have a license to practice the ‘745 patent.

7    Addressing this issue at the outset of the litigation has the possibility of substantially narrowing the

8    issues in this case.

9            In response to Droplets’ statement, Defendants are amenable to Droplets’ limiting the number
10   of asserted claims, and agrees that it should do so promptly. Plaintiff’s request to limit the number of
11   prior art references that Defendants may cite is premature and unwarranted. As this Court has stated,
12   “[w]hile a reduction in the number of claims provides obvious efficiencies to decide infringement and
13   invalidity issues, similar efficiencies are not created by reducing the number of prior art references. In
14   fact, it has little impact beyond the number of references considered in an expert report.” DCG
15   Systems, C.A. No. 11-cv-03792 PSG, Dkt. No. 108 (N.D. Cal. Aug. 20, 2012) (Grewal, M.J.).
16   XVI. Expedited Trial Procedure
17           The parties agree that it is not appropriate to expedite this case under the Expedited Trial
18   Procedure of General Order No. 64.
19   XVII. Scheduling
20           The parties dispute whether the case should be stayed or whether the case should move forward
21   in the normal course.
22   Droplet’s Proposed Schedule:
23              PRETRIAL EVENTS                                         DEADLINES
24    Deadline to serve amended                                     Friday, March 22, 2019
      infringement contentions
25

26    Deadline for Plaintiff to limit asserted                      Friday, March 22, 2019
      claims to five (5)
27
      Deadline to serve amended invalidity                          Friday, April 26, 2019
28    contentions
      Case Nos. 12-cv-03733, -04049-JST                  17                           Joint Case Mgmt Stmt
1
         Deadline for Defendants to limit the                       Friday, April 26, 2019
2        total number of prior art references or
3        combinations to no more than ten (10)

4        Exchange proposed terms for                                Friday, May 10, 2019
         construction (Patent L.R. 4-1(a))
5
         Exchange preliminary claim                                 Friday, May 31, 2019
6
         construction and extrinsic evidence
7        (Patent L.R. 4-2(a) and 4-2(b))

8        Damages contentions (Patent L.R. 3-8)                      Friday, June 21, 2019
9        Deadline to file Joint Claim                                Friday, July 12, 2019
         Construction and Prehearing Statement
10
         (Patent L.R. 4-3)
11
         Responsive damages contentions                              Friday, July 26, 2019
12       (Patent L.R. 3-9)
13       Claim Construction Discovery Deadline                     Friday, August 16, 2019
14
         Deadline for Droplets to file opening                     Friday, August 30, 2019
15       Claim Construction brief (Patent L.R.
         4-5(a))
16
         Deadline for Defendant to file response                 Friday, September 13, 2019
17
         to opening Claim Construction brief
18       (Patent L.R. 4-5(b))

19       Deadline for Droplets to file reply to                  Friday, September 20, 2019
         Claim Construction brief (Patent L.R.
20       4-5(c))
21
         Claim Construction Technology                           Subject to Court’s approval
22       Tutorial

23       Claim Construction Hearing 4                    Subject to Court’s availability in September
24
         Amendments to contentions                             TBD (if allowed by Court order)
25

26   4
       The parties have not determined whether they will rely on experts for claim construction purposes or
     live testimony at the claim construction hearing, but should the parties desire and are permitted by the
27   Court to do so, the parties expect to be able to work in good faith to agree to an appropriate arrangement
     and schedule.
28
         Case Nos. 12-cv-03733, -04049-JST               18                           Joint Case Mgmt Stmt
1     Deadline to Disclose Advice of Counsel               30 days after claim construction ruling
      (Patent L.R. 3-7)
2

3     Deadline to complete mediation                       30 days after claim construction ruling

4     Deadline to amend pleadings                                  Friday, December 6, 2019

5     Deadline to exchange privilege logs             TBD (the parties to confer on the appropriate date
                                                                     for the exchange)
6

7     Deadline for completion of all fact                           Friday, January 31, 2020
      discovery
8     Deadline to designate expert witnesses                       Friday, February 21, 2020
      and reports on issues for which the
9     party bears the burden of proof
10
      Deadline to designate expert witnesses                         Friday, March 20, 2020
11    and reports on issues for which the
      party does not bear the burden of proof
12
      Deadline for completion of all expert                          Friday, April 17, 2020
13    discovery
14

15    Deadline for dispositive and Daubert                            Friday, May 1, 2020
      motions
16    Deadline for oppositions to dispositive                         Friday, May 22, 2020
      and Daubert motions
17

18    Deadline for replies to dispositive and                         Friday, May 29, 2020
      Daubert motions
19
      Hearing on dispositive and Daubert                      TBD or subject to Court’s availability
20    motions
21
      Pretrial Conference                               Friday, August 21, 2020 or subject to Court’s
22                                                                      availability

23    Trial                                           Monday, September 14, 2020 or subject to Court’s
                                                                      availability
24

25

26   Droplets objects to a stay as set forth above.

27   Defendants’ Statement:

28
      Case Nos. 12-cv-03733, -04049-JST                  19                           Joint Case Mgmt Stmt
1           Defendants request a 90-day stay while the parties brief and the Court addresses Yahoo/Oath’s

2    motion to substitute parties. Following the ruling on that motion, Defendants request an additional

3    case management conference to address any remaining pretrial events and the proposed deadlines for

4    the same.

5

6

7

8    Nordstrom’s Statement:

9           If the Court does not stay the Nordstrom matter, Nordstrom requests that 90 days be built into
10   the schedule at the onset of the case for the issue of claim construction estoppel to be briefed, argued,
11   and decided.
12   XVIII. Trial
13          The parties have demanded jury trials.         Droplets’ believes a 5-day trial is sufficient.
14   Defendants believe a 10-day trial is necessary in light of, inter alia, the disparate accused
15   instrumentalities and the number of inventors.
16   XIX. Disclosure of Non-party Interested Entities or Person
17          Certificates of Interested Persons or Entities, Civil Local Rule 3-16, have been filed.
18   XX.    Professional Conduct:
19          The attorneys of record have reviewed the Guidelines for Professional Conduct for the
20   Northern District of California.
21   XXI. Other Matters
22          None.
23

24

25

26

27

28
      Case Nos. 12-cv-03733, -04049-JST                  20                          Joint Case Mgmt Stmt
1
      Dated: February 20, 2019
2
      /s/ Phillip J. Lee                            /s/ Jennifer H. Doan (w/ permission)
3     Courtland L. Reichman (CA Bar No. 268873)     Jennifer H. Doan
      creichman@reichmanjorgensen.com               (admitted pro hac vice)
4     Phillip J. Lee (CA Bar No. 263063)            Texas Bar No. 08809050
      plee@reichmanjorgensen.com                    Joshua R. Thane
5     Michael G. Flanigan (CA Bar No. 316152)       (admitted pro hac vice)
      mflanigan@reichmanjorgensen.com Reichman      Texas Bar No. 24060713
6     Jorgensen LLP                                 HALTOM & DOAN
      303 Twin Dolphin Drive, Suite 600             6500 Summerhill Road, Suite 100
7     Redwood Shores, CA 94065                      Texarkana, TX 75503
      Telephone: (650) 623-1401                     Telephone: (903) 255-1000
8     Facsimile: (650) 623-1449                     Facsimile: (903) 255-0800
                                                    Email: jdoan@haltomdoan.com
9     ATTORNEYS              FOR          PLAINTIFF Email: jthane@haltomdoan.com
      DROPLETS, INC.
10                                                        ATTORNEYS             FOR        DEFENDANT
                                                          YAHOO! INC.
11
                                                          /s/ Benjamin M. Kleinman (w/ permission)
12                                                        KILPATRICK TOWNSEND & STOCKTON
                                                          LLP
13                                                        Jordan Trent Jones
                                                          (State Bar No. 166600)
14                                                        jtjones@kilpatricktownsend.com
                                                          1080 Marsh Road
15                                                        Menlo Park, CA 94025
                                                          Telephone: (650) 752 2433
16                                                        Facsimile: (650) 326 2422

17                                                        Benjamin M. Kleinman
                                                          (State Bar No. 261846)
18                                                        bkleinman@kilpatricktownsend.com
                                                          Two Embarcadero Center Suite 1900
19                                                        San Francisco, CA 94111
                                                          Telephone: (415) 273-7122
20                                                        Facsimile: (415) 723-7122

21                                                        ATTORNEYS FOR DEFENDANT
                                                          NORDSTROM, INC.
22

23
     Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I attest under penalty of perjury that
24
     the concurrence in the electronic filing of this document has been obtained from the signatories.
25
     Dated: February 20, 2019                              s/ Phillip J. Lee
26
                                                           Phillip J. Lee
27

28
      Case Nos. 12-cv-03733, -04049-JST                  21                           Joint Case Mgmt Stmt
1                                             Appendix A

2
          Privilege and Privilege Logs
3
                 (a) Privileged materials created after the date of filing of this lawsuit
4                need not be identified on a privilege log, unless a Defendant intends to
                 rely on opinion of counsel as a defense to willfulness; Any documents
5                or information not produced to the other side on the basis of privilege
                 or discovery exemption will not be used as an exhibit at trial;
6
                 (b) Nothing in this Joint Report shall require production of information
7                that a party contends is protected from disclosure by the attorney-client
                 privilege, the work product immunity or other privilege, doctrine, right,
8                or immunity. If information subject to a claim of attorney-client
                 privilege, work product immunity, or other privilege, doctrine, right, or
9                immunity is nevertheless inadvertently or unintentionally produced,
                 such production shall in no way prejudice or otherwise constitute a
10               waiver or estoppel as to any such privilege, doctrine, right or immunity.
                 If any party inadvertently or unintentionally produces materials
11               protected under the attorney-client privilege, work product immunity,
                 or other privilege, doctrine, right, or immunity, any holder of that
12               privilege, right, or immunity may obtain the return of those materials by
                 notifying the recipient(s) promptly after the discovery of the inadvertent
13               or unintentional production and providing a privilege log for the
                 inadvertently or unintentionally produced materials. The recipient(s)
14               shall gather and return all copies of the privileged or immune material
                 to the producing party, except for any pages containing privileged
15               markings by the recipient, which pages shall instead be destroyed and
                 certified as such by the recipient to the producing party. Nothing herein
16               shall prevent the receiving party from challenging the propriety of the
                 attorney-client privilege or work product immunity or other applicable
17               privilege or immunity designation by submitting a written challenge to
                 the Court, during which the contested privileged materials may be
18               submitted to the Court under seal/in camera for the Court by the party
                 claiming privilege to determine whether any privilege applies. Such
19               written challenge may include sufficient information regarding the
                 content of the allegedly privileged materials in question to allow the
20               challenging party to explain the basis for the challenge, provided that
                 such information is submitted to the Court under seal/in camera.
21               Notwithstanding this provision, no person is required to delete
                 information that may reside on the respective person's electronic back-
22               up systems that are over-written in the normal course of business.
23        Discovery from Experts
24               (a) Designation of Expert(s) and Report(s) by Party With the
                 Burden of Proof: Unless otherwise stipulated or directed by order, each
25               party must file a written designation of the name and address of each
                 expert witness who will testify at trial on each issue for which that party
26               bears the burden of proof. The party must also otherwise comply with
                 Rule 26(a)(2) — including disclosure of the expert report(s) — by the
27               time set out in the Proposed Schedule included in Section 17. Each party
                 is limited to three testifying experts.
28
     Case Nos. 12-cv-03733, -04049-JST                22                          Joint Case Mgmt Stmt
1                (b) Designation of Expert(s) and Report(s) on Issues on Which the
                 Party Does Not Bear the Burden of Proof: Each party must file a
2                written designation of the name and address of each expert witness who
                 will testify at trial on each issue for which that party does not bear the
3                burden of proof. The party must also otherwise comply with Rule
                 26(a)(2) — including disclosure of the expert report(s) — by the time
4                set out in the Proposed Schedule included in Section 17.

5                (c) Rebuttal Expert(s): If the evidence is intended solely to contradict
                 or rebut evidence on the same subject matter identified by another party
6                under Rule 26(a)(2)(B), the disclosures required under Rule 26(a)(2)
                 must be made within 30 days after the disclosure made by the other
7                party. Fed. R. Civ. P. 16(b)(1).

8                (d) Challenges to Experts: The parties are directed to file any
                 objections to, or motions to strike or exclude expert testimony no later
9                than by the time set out in the Proposed Schedule included in Section
                 17.
10
                 (e) Production Requirements for Experts: A testifying expert’s draft
11               reports, notes, and outlines of draft reports shall not be subject to
                 discovery in this case, nor shall any such drafts, notes, or outlines of
12               draft reports that the testifying expert prepared in other cases be subject
                 to discovery in this case. Discovery of materials provided to testifying
13               experts shall be limited to those materials, facts, consulting expert
                 opinions, and other matters actually relied upon by the testifying expert
14               in forming his or her final report, trial or deposition testimony, or any
                 opinion in this case. No discovery can be taken from any consulting
15               expert who does not testify, except to the extent that the consulting
                 expert has provided information, opinion, or other materials to a
16               testifying expert, who then relies upon such information, opinions or
                 other materials in forming his or her final report, trial or deposition
17               testimony, or any other opinion in this case. No conversations or
                 communications between counsel and any testifying or consulting
18               expert will be subject to discovery unless the conversations or
                 communications are relied upon by such experts in formulating opinions
19               that are presented in reports, trial or deposition testimony in this case.
                 Materials, communications (including e-mail), and other information
20               exempt from discovery under this paragraph shall be treated as attorney
                 work product for the purposes of this litigation.
21

22

23

24

25

26

27

28
     Case Nos. 12-cv-03733, -04049-JST                23                          Joint Case Mgmt Stmt
